Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (2003/0159304) in view of Brunson (6,663,153).
The device as claimed is substantially disclosed with a body 10 having a base, a front wall 11, a pair of sidewalls 15, 17, and a rear wall 13 defining an interior


Brunson teaches using a flexible inclined rear wall 30 to clamp a tab 12 of a tape measure to an accessory.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incline the flexible rear wall of Black as taught by Brunson to better clamp accessory to the tab of the tape measure.
With respect to claim 3 the combination of Black in view of Brunson discloses the marking device 24 (Black) is chalk (paragraph [0002] in Black).
With respect to claim 5 the combination of Black in view of Brunson discloses the marking device 24 (Black) is a pencil (paragraph [0002] Black).
With respect to claim 6 the combination of Black in view of Brunson discloses a channel 20 (Black) located below the base portion, wherein an upper portion of the marking device 24 (Black) is configured to be removably secured within the channel.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (2003/0159304) in view of Brunson (6,663,153) as applied to claims 1, 3, 5, and 6 above, and further in view of Bitton et al (2015/0075022).

Bitton et al teaches using a marking device 101 attachable to a tape measure using either an ink marker or a razor blade (see paragraph [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ink or a razor as the marking medium in the combination of Black in view of Brunson as taught by Bitton et al as equivalent alternative marking mediums to mark the workpiece.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (2003/0159304) in view of Brunson (6,663,153) as applied to claims 1, 3, 5, and 6 above, and further in view of Dawson (5,379,524).
The device as claimed is disclosed by the combination of Black in view of Brunson as stated in the rejection recited above for claims 1, 3, 5, and 6, but lack a removable cap that is configured to be removably secured over the marking device.
Dawson teaches using a protective cap 72 to cover the marker when the marker is not being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a protective cap in the combination of Black in view of Brunson as taught by Dawson to protect the marking device when the marking device is not being used.

Claims 8, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (2003/0159304) in view of Reda et al (2009/0249636).
The device as claimed is substantially disclosed with a body 10 having a base, a front wall 11, a pair of sidewalls 15, 17, and a rear wall 13 defining an interior volume 23, wherein the interior volume is proportioned to receive and frictional secure a tab 19 of a tape measure therein; a marking device disposed on a bottom portion of the base, but lacks a flexible tab disposed on each sidewall of the pair of sidewalls, wherein the flexible tabs are configured to removably secure the attachment to the tape measure.
Reda et al teaches using a flexible tab disposed on each sidewall of the pair of sidewalls (see figure 1a), wherein the flexible tabs are configured to removably secure the attachment to the tape measure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flexible tab on each sidewall of the pair of sidewalls in Black as taught by Reda et al wherein the flexible tabs are configured to removably secure the attachment to the tape measure.
With respect to claim 10 the combination of Black in view of Reda et al discloses the marking device 24 (Black) is chalk (see paragraph [0002] in Black).
With respect to claim 12 the combination of Black in view of Reda et al discloses the marking device 24 (Black) is a pencil (paragraph [0002] Black).
With respect to claim 13 the combination of Black in view of Reda et al discloses a channel 20 (Black) located below the base portion, wherein an upper portion of the marking device 24 (Black) is configured to be removably secured within the channel.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (2003/0159304) in view of Reda et al (2009/0249636) as applied to claims 8, 10, 12, and 13 above, and further in view of Bitton et al (2015/0075022).
The device as claimed is disclosed by the combination of Black in view of Reda et al as stated in the rejection recited above for claims 8, 10, 12, and 13, but lack the marking device being an ink marker or a razor blade.
Bitton et al teaches using a marking device 101 attachable to a tape measure using either an ink marker or a razor blade (see paragraph [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ink or a razor as the marking medium in the combination of Black in view of Reda et al as taught by Bitton et al as equivalent alternative marking mediums to mark the workpiece.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (2003/0159304) in view of Reda et al (2009/0249636) as applied to claims 8, 10, 12, and 13 above, and further in view of Dawson (5,379,524).
The device as claimed is disclosed by the combination of Black in view of Reda et al as stated in the rejection recited above for claims 8, 10, 12, and 13, but lack a removable cap that is configured to be removably secured over the marking device.
Dawson teaches using a protective cap 72 to cover the marker when the marker is not being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a protective cap in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rempe (2002/0170198) shows using a flexible inclined member 18 to clamp the device to a member.
Feeney (2017/0167842) shows using a channel 42 to attach the marking member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855